Citation Nr: 0124845	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  95-21 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include arthritis and numbness of the feet.

2.  Entitlement to service connection for a cervical spine 
disability, to include arthritis and numbness of the hands.  

3.  Entitlement to service connection for a shoulder 
disability.  

4.  Entitlement to service connection for a cardiovascular 
disability, to include hypertension and a heart murmur.

5.  Entitlement to service connection for a hiatal hernia.

6.  Entitlement to service connection for skin cancer.

7.  The propriety of the initial 10 percent rating for 
tinnitus.

8.  The propriety of the initial 10 percent rating for peptic 
ulcer disease and duodenitis due to anxiety.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
January 1946, from April 1951 to August 1952, and from April 
1953 to August 1969. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied the veteran's claim seeking entitlement 
to service connection for a low back disability, 
hypertension, lung spots, skin cancer, neck pain, shoulder 
pain, a heart murmur, a hiatal hernia, numbness of the hands 
and feet, emphysema, and arthritis of multiple joints.  The 
April 1994 rating decision also granted service connection 
for tinnitus and assigned a noncompensable rating, and 
granted service connection for history of peptic ulcer and 
duodenitis due to anxiety and assigned a 10 percent rating.  

By rating decision February 1996, the RO increased the 
veteran's initial rating for tinnitus to 10 percent.  

By rating decision dated May 2001, the RO granted service 
connection for pleural calcifications consistent with 
asbestos exposure, emphysema and assigned a 30 percent.  
Accordingly, this issue is no longer in appellate status.  

At the veteran's May 2001 hearing, the claim for service 
connection for arthritis of multiple jointys was re-
formulated.  It was noted that the arthritis was in the low 
back, neck and shoulders and could best be discussed in the 
separate claims for service connection for low back, neck, 
and shoulder disabilities.  

In a June 1997 statement, the veteran requested that the 
claim for service connection for spots on the lungs be 
withdrawn or combined with the issue of service connection 
for residuals of asbestos exposure.  In response to the 
veteran's request, the issue of service connection for spots 
on the lungs was later combined with the issue of service 
connection for pleural calcifications consistent with 
asbestos exposure and emphysema.  

In a November 1996 statement, and in the veteran's June 1997 
substantive appeal, he raised claims of increased ratings for 
his esophagitis as well as his diverticulosis with colitis, 
both noncompensably disabling.  These issues are referred to 
the RO for appropriate adjudication.  


FINDING OF FACT

Throughout the period from the effective date of the grant of 
service connection to the present, the veteran's tinnitus is 
not shown to have resulted in frequent hospitalization or 
marked interference with employment; the disability picture 
is not so exceptional or unusual as to render impracticable 
the application of the regular schedular standards. 




CONCLUSION OF LAW

The requirements for a rating in excess of 10 percent for 
tinnitus for any period from the initial grant of service 
connection have not been met. 38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.87, Diagnostic 
Code 6260 (2000).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

In an April 1994 rating decision, the RO granted service 
connection for tinnitus, and in a February 1996 rating 
decision, the RO increased the veteran's initial rating for 
tinnitus to 10 percent.  

In the veteran's June 1995 substantive appeal, the veteran 
stated that he had constant ringing in his ears, and that 
sometimes it was unbearable.  

The veteran underwent a VA medical examination in February 
1996.  The veteran's tinnitus was described as a 6-7 on a 
scale of 10 for loudness and aggravation.  The examiner's 
impression was bilateral noise induced hearing loss plus 
presbyacusis in a veteran with bilateral tinnitus.  

The veteran described his tinnitus at his May 2001 Board 
hearing.  He stated that sometimes at night, the ringing in 
his ears was unbearable.  He described his tinnitus as a 
high-pitched squeal, but stated that it had never caused him 
to lose a job or miss work.  



Analysis

The propriety of the initial 10 percent rating for tinnitus.

Regarding the veteran's claim challenging the initial 10 
percent rating for tinnitus, all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  
Through the statement of the case and the supplemental 
statement of the case, the appellant has been informed of the 
requirements for a higher rating.  He has had an opportunity 
to present evidence and explain his claim at a hearing on 
appeal.  No additional evidence that should be added to the 
record has been identified.  Under these circumstances, there 
is no reasonable possibility that further assistance to the 
appellant would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001) and 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial 10 percent rating assigned 
following the grant of service connection for tinnitus.  
Therefore, all of the evidence following the grant of service 
connection (not just the evidence showing the present level 
of disability) must be considered in evaluating the veteran's 
claim.  The RO did consider all of the evidence following the 
grant of service connection, so the veteran's claim is in 
appropriate appellate status.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

In April 1994, the RO granted service connection for 
tinnitus, evaluated as noncompensable.  The veteran appealed 
the issue of entitlement to a higher rating for service-
connected tinnitus, and in February 1996, the RO increased 
the evaluation to 10 percent disabling, effective October 29, 
1992..  However, the higher rating issue remains in appellate 
status. AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue is 
therefore whether a rating in excess of 10 percent is 
warranted for the veteran's tinnitus for any point from 
October 29, 1992, to the present.

Initially, it is observed that tinnitus is evaluated under 38 
C.F.R. § 4.87, Diagnostic Code 6260.  Under Diagnostic Code 
6260, a 10 percent evaluation is the maximum allowed.  Given 
the foregoing, the RO has considered the issue of entitlement 
to an extraschedular evaluation for the veteran's service-
connected tinnitus under the provisions of 38 C.F.R. § 
3.321(b)(1).  In the exceptional case where schedular 
evaluations are found to be inadequate an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability may be awarded.  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards is the 
governing norm in an exceptional case. 38 U.S.C.A. § 1155; 38 
C.F.R. § 3.321(b)(1).

However, the veteran is not shown to have required frequent 
hospitalization for his tinnitus.  In addition, there is no 
competent medical evidence that indicates that the veteran's 
tinnitus results in marked interference with employment of a 
degree that is greater than that anticipated by the 10 
percent evaluation assigned under Diagnostic Code 6260.  In 
summary, the record is devoid of objective evidence which 
indicates that the veteran's tinnitus presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Thus, the record does not present an exceptional 
case where his currently assigned evaluation is found to be 
inadequate. See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(193) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Based on the foregoing, the preponderance of the evidence is 
against the veteran's claim for a higher rating than 10 
percent for tinnitus for any period from the grant of service 
connection to the present.  As such, the benefit-of-the-doubt 
doctrine is not for application.  Accordingly, the 10 percent 
rating assigned for tinnitus was proper, and the veteran's 
claim must be denied.  38 U.S.C.A. § 5107(b) (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The initial 10 percent rating for tinnitus was proper and is 
maintained.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Any pertinent evidence submitted by the appellant or 
representative which is accepted by the Board, must be 
referred to the agency of original jurisdiction for review 
and preparation of a Supplemental Statement of the Case 
unless this procedural right is waived by the appellant or 
representative or unless the Board determines that the 
benefit or benefits, to which the evidence relates may be 
allowed on appeal without such referral.  38 C.F.R. § 20.1304 
(c).

Regarding the veteran's claims for service connection for low 
back, cervical spine, and shoulder disabilities, it is noted 
that the veteran submitted medical records to support his 
claims at his Board hearing in May 2001.  These records have 
not yet been reviewed by the RO, and the veteran indicated at 
his hearing that he did not wish to waive RO review of those 
records (page 4).  As the veteran has not waived RO review of 
those records, those claims must be remanded so that the RO 
can prepare a Supplemental Statement of the Case which 
discusses such evidence.

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).  Regarding the 
veteran's claim for service connection for a hiatal hernia, 
it is noted that the veteran is service-connected for 
esophagitis and diverticulosis with colitis.  The veteran 
claims that his hiatal hernia is related to his esophagitis, 
and asserts that a VA doctor told him as much.  Accordingly, 
the RO should schedule the veteran for a VA examination to 
determine if the veteran's hiatal hernia is possibly related 
to either his service-connected esophagitis, diverticulosis 
with colitis or peptic ulcer disease.  The RO should also 
inform the veteran of his interest in obtaining a statement 
from the VA doctor who told him that his hiatal hernia was 
related to his esophagitis.  

Regarding the veteran's claim challenging the propriety of 
the initial 10 percent rating for peptic ulcer disease and 
duodenitis due to anxiety, at the veteran's May 2001 hearing, 
he asserted that he had had ulcer spells 3-4 times last year, 
and that he had seen his private doctor, Dr. Rose Miller, 
about 2-3 months earlier for his ulcer.  The last medical 
record on file from Dr. Miller is from July 1999.  The Court 
has held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes the procurement of medical records to which the 
veteran has referred.  Littke v. Derwinski, 1 Vet.App. 90 
(1990).  Accordingly, the RO should attempt to obtain all the 
treatment records of Dr. Rose Miller's from Albany, Oregon 
that are not of record.  

Also, since the veteran has not had a VA examination for his 
ulcer disease since March 1999, in light of the need to 
remand the veteran's claim for the aforementioned records, 
the RO should also schedule the veteran for a VA examination 
that determines the nature and severity of his peptic ulcer 
disease.  

Regarding the veteran's claim for service connection for a 
cardiovascular disability, to include hypertension and a 
heart murmur, he asserted in his June 1997 substantive appeal 
that medical records from Kaiser Permanente from 1969 to 1972 
would show hypertension within one year of leaving service.  
The veteran enclosed an authorization form to obtain those 
records.  In July 1997, the RO requested those records, and 
in August 1997, a representative from Kaiser Permanente 
responded, "no records @ this facility - records are in 
Stockdale."  However, as the claims folder does not contain 
evidence that an attempt was made to obtain the 
aforementioned records from Stockdale, the veteran's claim 
for service connection for a cardiovascular disability should 
be remanded to obtain the aforementioned records.  

Also, at his May 2001 hearing, the veteran asserted that he 
applied for life insurance with New York Life shortly after 
discharge and was given a lower premium because a heart 
murmur was noted by a doctor for New York Life (pages 16-17).  
He indicated that it was possible to get those records.  
Accordingly, when the veteran's claim is remanded, the RO 
should also attempt to obtain all medical records of the 
veteran's from New York Life Insurance Company beginning in 
1969.  

Also, at an April 1969 retirement physical (submitted by the 
veteran in June 1997), it was noted that the veteran had a 
heart murmur.  Accordingly, pursuant to Pond v. West, 12 Vet. 
App. 341, 346 (1999), after all of the aforementioned records 
are obtained, the veteran should be afforded a VA examination 
to determine the nature and etiology of any current 
cardiovascular disorders.  

Regarding the veteran's claim for service connection for a 
low back disability, it was noted at the April 1969 
retirement physical that the veteran had low back pain.  
Accordingly, pursuant to Pond v. West, 12 Vet. App. 341, 346 
(1999), the veteran should be afforded a VA examination to 
determine the nature and etiology of any current low back 
disorders.  

Regarding the veteran's claim for service connection for skin 
cancer, in a July 1999 letter, Dr. Miller attributed the 
veteran's actinic keratoses to sun exposure in his early 
years, with time producing the actinic changes.  In the 
veteran's June 1995 substantive appeal, he asserted that most 
of his time in service was spent in direct sunlight working 
on jet aircraft in areas like Iowa in the summer, North 
Africa, Germany, Ohio in the summer, Illinois, Texas, and the 
Mojave Desert.  He wrote that he sunburned often, but rarely 
went to sick bay.  He wrote that Dr. Person removed a 
lesion/growth from his left arm sometime in the 1970s, and 
that he had been referred to an outside dermatologist for a 
skin rash the Air Force doctors could not clear up in the 
1970s.  Pursuant to Littke v. Derwinski, 1 Vet.App. 90 
(1990), the RO should obtain all treatment records from Dr. 
Person from the 1970s as well as from any Air Force hospitals 
from the 1970s.  

Pursuant to Pond v. West, 12 Vet. App. 341, 346 (1999), the 
veteran should be afforded a VA examination to determine the 
nature and etiology of any current skin disorders.  In 
particular, the examiner should determine whether any skin 
disorders, including skin cancer, are related to the 
veteran's exposure to the sun while on active duty from 
February 1943 to January 1946, April 1051 to August 192, and 
from April 1953 to August 1969.  

Additionally, the Court has indicated that questions as to 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), must be 
addressed by VA in the first instance.  Holliday v. Principi, 
14 Vet. App. 280 (2001).  Therefore, the RO must ensure that 
there is full compliance with all notice and duty to assist 
provisions in the applicable law.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and implementing regulations at 
66 Fed.Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159. 3.326(a)).

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's low back, 
cervical spine, shoulders, cardiovascular 
disorders, hiatal hernia, skin cancer, 
and peptic ulcer disease and duodenitis 
that have not already been associated 
with the claims folder.  In particular, 
the RO should attempt to obtain all 
treatment records from Dr. Rose Miller 
from Albany, Oregon, that are not of 
record.  The RO should also obtain all 
treatment records from Kaiser Permanente 
from Stockdale for the time period from 
1969 to 1972.  The RO should also obtain 
all medical records from New York Life 
Insurance Company for the period after 
1969.  The RO should also obtain all 
medical records from Dr. Person from the 
1970s as well as from any Air Force 
hospitals from the 1970s.  The RO should 
inform the veteran of his interest in 
obtaining a statement from the VA doctor 
who told him that his hiatal hernia was 
related to his esophagitis.  

3.  The veteran should be scheduled for a 
VA general medical examination.  The 
claims folder, to include all evidence 
added to the record in accordance with 
the paragraphs above, and a copy of this 
REMAND should be made available to the 
examiner in conjunction with the 
examination.  The veteran should be 
examined to determine the nature and 
etiology of any cardiovascular 
disabilities, skin cancer, and a hiatal 
hernia, as well as to determine the 
nature and severity of his peptic ulcer 
disease with duodenitis.  The examination 
report should include responses to the 
following medical questions:

a.  Does the veteran have a hiatal 
hernia?
 
b.  If the veteran does have a 
hiatal hernia, what was the time of 
onset of such hiatal hernia?

c.  If the veteran does have a 
hiatal hernia, is it in anyway 
related to either the veteran's 
service-connected esophagitis, 
diverticulosis with colitis, or his 
peptic ulcer disease and duodenitis?

d.  Regarding the veteran's peptic 
ulcer disease, has he had continuous 
moderate manifestations?

e.  Regarding the veteran's peptic 
ulcer disease, has he had recurring 
episodes of severe symptoms two or 
three times a year averaging 10 days 
in duration?  

f.  Regarding the veteran's peptic 
ulcer disease, has he had impairment 
of health manifested by anemia and 
weight loss?

g.  Regarding the veteran's peptic 
ulcer disease, has he had recurring 
incapacitating episodes averaging 10 
days or more in duration at least 
four more times a year?

h.  Please provide diagnoses of all 
cardiovascular disorders, including 
a specific commentary on whether the 
veteran has hypertension or a heart 
murmur.

i.  What is the etiology of all 
cardiovascular disorders identified 
in question (h), and are any of such 
cardiovascular disorders related to 
the veteran's heart murmur noted at 
separation in April 1969?

j.  Please provide diagnoses of all 
low back disorders.

k.  Are any of the low back 
disorders identified in question (j) 
related to the veteran's back pain 
noted in April 1969?

l.  Regarding the veteran's claim 
for skin cancer, provide all 
diagnoses of all skin disorders, to 
include skin cancers.  

m.  Are of the skin disorders 
identified in question (l) related 
to the veteran's exposure to the sun 
while on active duty from February 
1943 to January 1946, April 1051 to 
August 192, and from April 1953 to 
August 1969.  

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure full 
compliance with the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107(West Supp. 2001) and 
implementing regulations at 66 Fed.Reg. 
45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159. 
3.326(a)).

6.  The RO should thereafter readjudicate 
the veteran's claim of entitlement to 
service connection for a low back 
disability, to include arthritis and 
numbness of the feet, service connection 
for a cervical spine disability, to 
include arthritis and numbness of the 
hands, service connection for a shoulder 
disability, as well as claims for service 
connection for a cardiovascular 
disability, to include hypertension and a 
heart murmur, a hiatal hernia, and skin 
cancer.  In the event that the claims are 
not resolved to the satisfaction of the 
appellant, the veteran should be 
furnished a Supplemental Statement of the 
Case regarding entitlement to service 
connection for the aforementioned 
disabilities which includes a summary of 
the additional evidence submitted at the 
Board hearing in May 2001, any additional 
applicable laws and regulations, and the 
reason for the decision.  The RO should 
also readjudicate the veteran's claim 
challenging the propriety of the initial 
10 percent rating for peptic ulcer 
disease and duodenitis.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



